Citation Nr: 0725522	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to July 1950 
and from September 1950 to June 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the RO in Philadelphia, 
Pennsylvania, which denied the veteran's claim for service 
connection for a right shoulder disorder.

In October 2006, to support his claim, the veteran testified 
at a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.

The veteran also initiated, but did not perfect, an appeal 
concerning additional claims for service connection for 
arthritis and a back disability, for an initial compensable 
disability rating for his bilateral hearing loss, and for 
initial disability ratings higher than 10 percent for 
residuals of cold injury with peripheral neuropathy of his 
feet.  Though a statement of the case (SOC) was issued in 
December 2005 concerning these additional claims, he did not 
submit a timely substantive appeal (VA Form 9 or equivalent) 
in response.  See 38 C.F.R. § 20.200 (2006) (an appeal to the 
Board consists of a timely filed notice of disagreement (NOD) 
and, after receipt of a SOC, a timely filed substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  
Therefore, these additional claims are not before the Board.

Since the claim that is before the Board, concerning the 
right shoulder disorder, requires further development before 
being decided on appeal, the Board is remanding it to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.




REMAND

The veteran, a recipient of the Combat Infantry Badge (CIB), 
contends he injured his right shoulder while in combat and 
has chronic residual disability as a consequence.  He says 
that, between December 1950 and January 1951, while in the 
mountains of Korea, his infantry regiment was trapped in a 
valley and forced to fight off 10 Chinese divisions.  He 
alleges that, during that battle, he was struck by a 
91 millimeter mortar and blown approximately 20 feet into the 
air and landed on an icy surface.  He says he was hit with 
fragments of ice, sustained a concussion, and as a result had 
a sore, swollen face.  During his video-conference hearing he 
testified that he could not swear under oath that he landed 
on his right shoulder in that incident, but that he 
nonetheless knew he landed on a solid icy surface and this 
most likely injured his right shoulder.  He also contends 
that for three months he slept in 20-below-zero degree 
temperatures and that the culmination of landing on the icy 
surface in the incident mentioned and sleeping in those 
freezing temperatures caused the current problems with his 
right shoulder.

The veteran's service medical records (SMRs) are presumed to 
have been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) - a military records repository.  
Thus, there is no documentation of this claimed combat injury 
in service.  In these situations where at least a portion of 
the SMRs are unavailable for consideration, in addition to 
the notice and duty to assist provisions imposed by the 
Veterans Claims Assistance Act (VCAA), VA's duty to assist is 
heightened and includes an obligation to search for 
alternative forms of evidence that might support the 
veteran's case and to carefully consider applying the 
benefit-of-the-doubt doctrine.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  See also Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).



Moreover, for injuries, as here, alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) and the 
implementing VA regulation 38 C.F.R. § 3.304(d) provide a 
relaxed evidentiary burden of proof to determine service 
connection.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  When an injury or disease is alleged to have been 
incurred or aggravated in combat, the incurrence or 
aggravation may be shown by satisfactory lay evidence, 
provided it is consistent with the circumstances, conditions, 
or hardships of the veteran's service, even if there is no 
official record of the incident in question.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

This statute and regulation, however, does not establish a 
presumption of service connection; rather, it merely eases a 
combat veteran's burden of demonstrating the occurrence of 
the incident in service to which his current disability may 
be connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).

There is no question the veteran served in combat; indeed, 
there is prima fascia evidence of this - his CIB.  See 
VAOPGCPREC 12-99 (October 18, 1999).  His DD Form 214 also 
shows he had 4 months of foreign service, and that he was 
assigned to Company B, 23D Infantry Regiment.  So the type of 
injury he alleges to have sustained to his right shoulder is 
consistent with service in that capacity.  But, as mentioned, 
there still must be medical nexus evidence etiologically 
linking current disability involving his right shoulder to 
that injury in service - even accepting it occurred as 
alleged under the lesser burden of proof provided by 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  There is no 
medical opinion addressing this determinative issue, so one 
must be obtained as part of VA's duty to assist him in 
developing is claim, which includes providing a medical 
examination or obtaining a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

There also are indications the veteran has received treatment 
for a right shoulder disorder, the records of which have not 
been obtained.  During his video-conference hearing he 
reported receiving an MRI of his right shoulder at Bensalem 
Open MRI.  He also reported trying to submit the results of 
that MRI along with a statement from his private physician, 
W. J. Markmann, M. D., but said the RO would not accept this 
evidence in support of his claim.  After carefully reviewing 
the records in his claims file, it seems that a few years ago 
he provided the RO photocopies of business cards listing the 
address and telephone number of Bensalem Open MRI and 
information - including telephone number, for Dr. Markmann.  
But no attempt was made to obtain supporting evidence from 
these sources.  Since this evidence is crucial to the 
veteran's claim and he has provided the information necessary 
to obtain it, including during his video-conference hearing 
when he also provided an address for Dr. Markmann, every 
effort should be made to obtain these records.  
See 38 C.F.R. § 3.159(c)(1).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of his evaluation 
and treatment for a right shoulder 
disorder.  This includes, but is not 
limited to, (a) records of his treatment 
from W. J. Markmann, M.D., whose 
practice is located at 7500 Central 
Avenue, Suite 108, Philadelphia, 
Pennsylvania 19111, and (b) the results 
of a MRI performed at Bensalem Open MRI 
located at 4630 Street Road, Trevose, 
Pennsylvania 19053.



2.  After receiving any additional 
records, schedule the veteran for an 
orthopedic examination to determine what 
specific right shoulder disorder he 
currently has (i.e., the diagnosis) and 
to determine whether it is at least as 
likely as not (50 percent probability or 
greater) his current right shoulder 
disorder is related to or the result of 
the right shoulder injury sustained 
during a combat-related incident in 
service when he reportedly was thrown 
approximately 20 feet and landed on an 
icy surface and/or the result of 
spending numerous nights sleeping 
outdoors in 20 degrees below zero 
temperatures.  To facilitate making this 
important determination, the examiner 
must review the claims file, including a 
complete copy of this remand, for the 
veteran's pertinent medical and other 
history.  The examiner also must discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  Also, if an 
opinion is obtained from Dr. Markmann, 
the examiner should note review of the 
opinion and comment on it.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



